      Case 1:11-cv-01590-LTS-HBP Document 676 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                          Plaintiff,
                                                                Case Nos. 11-1590-LTS and
 v.                                                             11-8726-LTS
 NOVA GROUP, INC. et al.,

                          Defendants.


 NOTICE OF MOTION FOR THE IMPOSITION OF RULE 11 SANCTIONS AGAINST
                        DANIEL CARPENTER

           PLEASE TAKE NOTICE that, upon the supporting Memorandum of Law, Plaintiff

Universitas Education, LLC (“Universitas”) hereby moves this Court, pursuant to Rule 11 of the

Federal Rules of Civil Procedure, for sanctions against Daniel Carpenter for the filing of a Motion

to Vacate the judgment. Universitas requests the following sanctions:

       1.        Expand the scope of the current Court order requiring that Nova Group., Inc.

(“Nova”) obtain permission from the Court before filing any motion to encompass the following

parties:

                    •   Daniel Carpenter
                    •   Grist Mill Capital, LLC
                    •   Grist Mill Holdings, LLC
                    •   Carpenter Financial Group
                    •   Avon Capital, LLC
                    •   Phoenix Capital Management, LLC
                    •   Grist Mill Trust Welfare Benefit Plan
                    •   Hanover Trust Company
                    •   Moonstone Partners, LLC

           2.    Expand the scope of the current judgment against Nova for Universitas’ attorneys’

fees and costs to encompass the following entities:

                    •   Daniel Carpenter
      Case 1:11-cv-01590-LTS-HBP Document 676 Filed 01/04/21 Page 2 of 2




                   •   Grist Mill Capital, LLC
                   •   Grist Mill Holdings, LLC
                   •   Carpenter Financial Group
                   •   Avon Capital, LLC
                   •   Phoenix Capital Management, LLC
                   •   Grist Mill Trust Welfare Benefit Plan
                   •   Hanover Trust Company
                   •   Moonstone Partners, LLC

       3.      Stay any additional litigation in this matter, including an appeal for any denial of

any Motion to Vacate, until the monetary sanction imposed upon Nova is paid.

Universitas, through its undersigned counsel, certifies that pursuant to the Court’s Individual

Practice Rules it has used its best efforts to informally resolve the matters raised in this motion.

Dated: January 4, 2021



                                               LAW OFFICES OF JOSEPH L. MANSON III

                                               /s/ Benjamin Chernow                           /
                                               Benjamin Chernow
                                               NYS Bar No. 5597786
                                               Law Offices of Joseph L. Manson III
                                               600 Cameron Street
                                               Alexandria, VA 22314
                                               (301) 633-2163
                                               bchernow@jmansonlaw.com

                                               Attorney for Universitas Education, LLC




                                                  2
